
	
		II
		111th CONGRESS
		1st Session
		S. 370
		IN THE SENATE OF THE UNITED STATES
		
			February 3, 2009
			Mr. Inhofe (for himself,
			 Mr. DeMint, Mr.
			 Thune, Mr. Roberts,
			 Mr. Coburn, Mr.
			 Johanns, Mr. Barrasso,
			 Mr. Chambliss, Mr. Enzi, Mr.
			 Bunning, Mr. Brownback,
			 Mr. Alexander, Mr. Bond, Mr.
			 Burr, Mr. Cornyn,
			 Mr. Crapo, Mr.
			 Isakson, Mr. McConnell,
			 Mr. Risch, Mr.
			 Sessions, Mr. Vitter, and
			 Mr. Kyl) introduced the following bill;
			 which was read twice and referred to the Committee on Armed
			 Services
		
		A BILL
		To prohibit the use of funds to transfer detainees of the
		  United States at Naval Station, Guantanamo Bay, Cuba, to any facility in the
		  United States or to construct any facility for such detainees in the United
		  States, and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Guantanamo Bay Detention Facility
			 Safe Closure Act of 2009.
		2.Prohibition on
			 use of funds to transfer detainees at Naval Station Guantanamo Bay, Cuba, to
			 any facility in the United States or construct any facility for such detainees
			 in the United StatesNone of
			 the funds appropriated or otherwise made available to any department or agency
			 of the United States Government may be obligated or expended for a purpose as
			 follows:
			(1)To transfer any
			 detainee of the United States housed at Naval Station, Guantanamo Bay, Cuba, to
			 any facility in the United States or its territories.
			(2)To construct,
			 improve, modify, or otherwise enhance any facility in the United States or its
			 territories for the purpose of housing any detainee described in paragraph
			 (1).
			(3)To house or
			 otherwise incarcerate any detainee described in paragraph (1) in the United
			 States or its territories.
			
